UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 29, 2015 Vista Outdoor Inc. (Exact name of registrant as specified in its charter) Delaware 1-36597 41-1016855 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 938 University Park Boulevard, Suite 200 Clearfield, UT 84015 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (801) 779-4600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. Regulation FD Disclosure The following information is furnished pursuant to Item 7.01 Regulation FD Disclosure. This information shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Executives from Vista Outdoor Inc. (the “Company”) will present an overview of the Company and information related to the Company’s separation from Alliant Techsystems Inc. during investor presentations beginning on January 29, 2015. A copy of the presentation is attached as Exhibit 99.1 and incorporated by reference herein. Item 9.01(d). Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Presentation slides issued by Vista Outdoor Inc. on January 29, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VISTA OUTDOOR INC. By: /s/Scott D. Chaplin Name: Scott D. Chaplin Title: Senior Vice President, General Counsel and Secretary Date: January 29, 2015 EXHIBIT INDEX Exhibit No. Description Presentation slides issued by Vista Outdoor Inc. on January 29, 2015.
